11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Stephens County, Texas, and its               * From the 90th District
Tax Assessor-Collector Terry Sullivan,         Court of Stephens County,
                                                Trial Court No. CV 30877.

Vs. No. 11-13-00280-CV                        * February 12, 2015

Chris Eaton and Karen Eaton,                  * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court's opinion,
we reverse the trial court’s order in which it denied Appellants’ pleas to the
jurisdiction, and we dismiss Appellees’ suit against Appellants for lack of
subject-matter jurisdiction. The costs incurred by reason of this appeal are
taxed against Appellees, Chris Eaton and Karen Eaton.